Citation Nr: 1317465	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  12-29 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Whether the appellant's income and net worth is excessive for VA purposes for entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran was on active duty from January 1941 to October 1945.  He passed away in November 1995.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the VA Pension Management Center in Milwaukee, Wisconsin.  During the appeal, jurisdiction of the claims file was transferred to the Detroit RO to afford the appellant review by a Decision Review Officer.  See 38 C.F.R. § 3.2600 (2012).  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The appellant submitted additional evidence in support of her claim with her September 2012 VA Form 9.  This evidence shows a diminution of the value of certain accounts, which is pertinent to her appeal.  See 38 C.F.R. §§ 3.23, 3.275 (2012).  Upon receipt of relevant evidence after the initiation of an appeal and before transfer of the records to the Board, the RO must issue a supplemental statement of the case (SSOC) addressing the new evidence.  38 C.F.R. § 19.37 (2012).  No SSOC was issued after receipt of the additional evidence in September 2012.  Remand is required so that the RO may readjudicate the claim including the additional evidence.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The AOJ must readjudicate the issue on appeal with consideration of the additional argument and evidence received since the statement of the case.  If the benefit sought is not granted to the appellant's satisfaction, a SSOC should be issued, and the appellant and her representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

